Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.

Applicant’s response filed on January 14, 2022 is acknowledged and has been entered.  Claims 1-43 are pending.  
Claims 1-43 are discussed in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 14, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-43 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims have been carefully reviewed and the claimed invention distinguishes over the art because the closest references in the art do not teach, or render obvious, each aspect of the claimed invention.  The closest art, Chowdary et al. (US PgPub 20080305473; December 2008) teaches a method of nested multiplex amplification of circulating tumor cells, but there are significant differences between the teachings of Chowdary and the claimed method steps. Chowdary amplifies nucleic acids obtained from circulating tumor cells instead of circulating nucleic acids.  Additionally, Chowdary does not teach any sequencing steps, does not incorporate a universal or common primer and does not include a molecular barcode.  Further, Chowdary specifically teaches away from any modification to focus on circulating nucleic acids instead of circulating tumor cells. Chowdary specifically includes a step of isolation of circulating tumor cells (CTCs) followed by extraction of nucleic acids and amplification of the nucleic acid and these steps would exclude modifying Chowdary to arrive at the method steps as claimed.
Further, an additional reference, Gocke et al. (US Patent 6156504; December 2000) teaches analysis of circulating nucleic acids that include semi-nested amplification, and a general mention of multiplex amplification. However, there are also significant differences between Gocke and the claimed method steps because Gocke mentions sequencing only in a prophetic example.  Gocke also does not teach or suggest the inclusion of universal or common primers or the inclusion of sequencing tags.
.    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637